NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 BRANDI JOSELYN JOHNSON, Appellant.

                             No. 1 CA-CR 20-0529
                               FILED 7-27-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR 2018-101597-001
                The Honorable Geoffrey H. Fish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                            STATE v. JOHNSON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge David D. Weinzweig joined.


B R O W N, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Defendant Brandi Johnson was given the opportunity
to file a supplemental brief but did not do so. Our obligation is to review
the entire record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999), viewing the evidence in the light most favorable to sustaining
the conviction and resolving all reasonable inferences against Johnson, State
v. Guerra, 161 Ariz. 289, 293 (1989).

¶2             On June 6, 2017, Johnson worked a shift at a convenience
store. After a subsequent cash reconciliation revealed that $2,080 was
missing, the store manager viewed surveillance video showing Johnson
reaching into the safe, removing a bag, and then walking toward the staff
area at the back of the store that did not have cameras. The manager
explained there was no reason for Johnson to access the safe, which should
have been locked had it not malfunctioned. The only individuals
authorized to access the safe were the manager and assistant manager;
other employees could “drop” cash into the safe but were not permitted to
access its contents.

¶3             The State indicted Johnson on one count of theft, a class 5
felony, for unlawfully controlling currency with a value of $2000 or more
but less than $3,000. At trial, the jury viewed the surveillance video and
heard testimony from the store manager, who identified Johnson as the
woman he worked with and as the woman in the video who accessed the
safe. Another employee testified he worked with Johnson on June 6 and he
also identified her as the woman in the video. The jury found Johnson was
guilty of theft and also found the value of the property she took was $2,000
or more but less than $3,000. The superior court placed her on supervised
probation for one year and she timely appealed.




                                       2
                           STATE v. JOHNSON
                           Decision of the Court

¶4             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Johnson was present
and represented by counsel at all critical stages of the proceedings against
her. The evidence presented supports the conviction, and the superior
court’s imposition of probation was permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Johnson’s constitutional and statutory
rights. Therefore, we affirm Johnson’s conviction and the one-year term of
supervised probation.

¶5            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Johnson of the outcome of this appeal and her
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Johnson has
30 days from the date of this decision to proceed, if she wishes, with a pro
per motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3